DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach or suggest a plurality of lighting elements with direct voltage signals having varying on portions, wherein said on portions do not overlap with other direct voltage while the total power is maintained constant; OR a driving circuit illuminates the at least one lighting element in response to a pulse-off signal from the controller corresponding to the pulse-off time, wherein a respective maximum allowable power of each of the at least one lighting element equals to a maximum allowable power of the driving circuit, when considered in view of the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHARLIE Y PENG/Primary Examiner, Art Unit 3649